Citation Nr: 1736749	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for acromioclavicular arthritis/impingement syndrome of the left shoulder.

2.  Entitlement to an initial rating in excess of 10 percent for right ankle arthritis with history of impingement and multiple strains.

3.  Entitlement to an initial compensable rating for left inguinal hernia, status post repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  An October 2011 rating decision granted an increased 20 percent rating for the service-connected left shoulder disability and an increased 10 percent rating for the service-connected right ankle disability.  The Board notes that the record shows the Veteran presently resides in a foreign country and that the Pittsburgh RO has jurisdiction over his appeal.  

Reference is made to the argument from the Veteran's representative that separate compensable rating is warranted for left ilioinguinal neuropathy.  A separate rating for left ilioinguinal neuropathy was in fact granted in a February 2016 decision.  There was no appeal with respect that to decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In statements provided dated in March 2016 and July 2017, the Veteran's service representative asserted that additional VA examinations were warranted for the service-connected left shoulder and right ankle disabilities.  There is no indication in the statements from the Veteran that these disorders have sustained any increase in severity since the July 2010 private medical evaluations he provided in support of his appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (submission of new evidence or allegation that a disability has worsened may require a new medical examination to be provided, but the "mere passage of time between those events does not").  It is likewise acknowledged that the Veteran has experienced difficulties obtaining VA examinations at his home in Singapore.

However, the Veteran's representative insists that the existing evidence pertaining to the severity of his shoulder and ankle disabilities is too out-of-date.  The requests for examinations reflect the Veteran's desire for additional development.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159. 3.327 (2016); see also Correia v. McDonald, 28 Vet. App. 158 (2016) (an adequate orthopedic examination of the should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary).  It is for these reasons that the Board finds another VA medical examination is required.

The Board also notes that a February 2016 VA disability benefits questionnaire (DBQ) obtained in support of the Veteran's left inguinal hernia claim includes inconsistent and/or incomplete medical findings that cannot be reconciled based upon the available record.  It was noted in section IV (hernia conditions) that no hernia was detected upon examination and that no support was indicated.  However, in section VII (remarks), the examiner noted the Veteran had a small five millimeter hernia despite repair in 2006.  No additional information was provided as to whether the hernia was reducible, remediable, or required support.  

Prior to any examination, up-to-date treatment records should be requested and obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information sufficient for VA to assist him in obtaining copies of any treatment records pertinent to the issues on appeal.  Appropriate VA action is required upon receipt of additional information. 

2.  Schedule the Veteran for an appropriate examination for opinions as to the current nature and extent of his service-connected left shoulder and right ankle disabilities.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms involving the joints should be identified with an assessment as to the degree of severity.  Any reports, including lay reports, indicating joint instability during the course of the appeal should be reconciled with the objective medical findings of record.  (For example, whether the Veteran's subjective reports of instability are consistent with the medical findings of record.)  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Schedule the Veteran for an appropriate examination for an opinion as to the current nature and extent of his service-connected left inguinal hernia disability.  The examiner must address, to the extent possible, whether any recurrent hernia manifest at any time during the course of the appeal were reducible, remediable, or required support.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.


4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



